                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No. CV 18-00748 DSF (AFMx)                                            Date: April 9, 2019
Title        Grand Fabrics International Limited v. Melrose Textile, Inc., et al.



Present: The Honorable:        ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                    Ilene Bernal                                   Recorded on Courtsmart
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                  Sandra Khalili                                       No appearance


Proceedings (In Chambers): Order (1) Granting Plaintiff’s Request for Attorney’s Fees as
                           Monetary Sanctions and (2) Schedule for Production of
                           Documents


        As previously set by the Court (ECF No. 218), a hearing was held on April 9, 2019 at 2 pm
regarding plaintiff’s request for monetary sanctions, as well as the schedule for production of
documents in advance of the next session of the debtor examinations. Defendant Melrose Textile
and its representatives Jake and Joseph Eghbalieh did not appear at the hearing. The Court made the
following rulings during the hearing:

(1)     For the reasons stated on the record during the hearing and herein, the Court grants plaintiff’s
        request for monetary sanctions and orders that defendant Melrose Textile, Inc. and its
        representatives Jake Eghbalieh and Joseph Eghbalieh are jointly and severally liable to pay
        plaintiff Grand Fabrics International Limited the amount of $6,784.50 as sanctions for their
        failure to appear at court-ordered debtor examinations on January 28 and 30, 2019. This
        payment shall be made within 30 days of the date of this Order. Despite notice and multiple
        opportunities (see ECF Nos. 199, 200, 205, 209, and 218), defendant Melrose Textile and its
        representatives Jake and Joseph Eghbalieh have not opposed the request for sanctions and did
        not appear at the April 9 hearing to present any objections. Pursuant to Local Rule 7-12, their
        failure to file an opposition or otherwise object may be deemed consent to the granting of
        plaintiff’s request for sanctions. Moreover, defendant Melrose Textile and its representatives
        Jake and Joseph Eghbalieh have not provided any substantial justification for their failure to
        appear at debtor examinations on January 28 and 30, 2019. The Court has also reviewed the
        declaration of plaintiff’s counsel (ECF No. 205) and finds that the rates, hours and costs set


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No. CV 18-00748 DSF (AFMx)                                            Date: April 9, 2019
Title        Grand Fabrics International Limited v. Melrose Textile, Inc., et al.


        forth in that declaration are reasonable and appropriate as monetary sanctions for the failure of
        defendant Melrose Textile and its representatives Jake and Joseph Eghbalieh to appear at the
        court-ordered debtor examinations, as is the total amount of $6,874.50.

(2)     Defendant Melrose Textile and its representatives Jake and Joseph Eghbalieh failed to produce
        documents by March 15, 2019, despite the Court’s prior order to do so. (ECF No. 212). On
        the Court’s own motion, the due date for production of documents by defendant Melrose
        Textile and its representatives Jake and Joseph Eghbalieh is hereby extended to April 19,
        2019. Failure to produce the requested documents by this deadline may lead to further
        sanctions against defendant Melrose Textile, Inc., Jake Eghbalieh and Joseph Eghbalieh, as
        well as potential sanctions against their counsel Fari Nejadpour.

(3)     The dates previously set for the continued debtor examinations remain in effect, and defendant
        Melrose Textile, Jake Eghbalieh and Joseph Eghbalieh are ordered to appeared for debtor
        examinations on May 3, 2019 at 10 am, with a possible continuation on May 6, 2019 at 1:30
        pm. (See ECF No. 218.) The examinations will take place in courtroom 780 of the Roybal
        Federal Building, 255 E. Temple St., Los Angeles, CA.

         IT IS SO ORDERED.



                                                                                                 : 16
                                                                     Initials of Preparer         ib




CV-90 (03/15)                            Civil Minutes – General                            Page 2 of 2
